In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-235 CV

____________________


IN RE GERALD B. WILSON




Original Proceeding



MEMORANDUM OPINION 
 In this mandamus proceeding, Gerald B. Wilson seeks to compel the trial court to
issue a bench warrant and to conduct a hearing on Wilson's motion for reconsideration of his
motion for judgment nunc pro tunc.  Wilson contends he properly filed the motions and that
the trial court's refusal to consider the motions deprived him of due process.  He also argues
the trial court failed to credit his sentence appropriately.
	Wilson contends he is entitled to 133 days of jail-time credit on his sentences for the
period of time from the date of his arrest in Travis County on unrelated charges until the date
of sentence in Cause Nos. 17,252 and 17,253.  Wilson concedes the trial court awarded 27
days of credit on Cause No. 17,252 on August 23, 2005, and ordered the same amount of
credit on Cause No. 17,253 on August 30, 2005.  Wilson's immediate complaint contends
that the trial court failed to entertain the motion for reconsideration Wilson filed on
November 15, 2005.  The trial court denied the motion for reconsideration on October 19,
2006.  Considering Wilson filed the motion more than thirty days after the trial court ruled
on the motion for judgment nunc pro tunc, the trial court did not abuse its discretion in
declining to reconsider its ruling.  See generally Tex. R. App. P. 21.4; Awadelkariem v. State,
974 S.W.2d 721, 728 (Tex. Crim. App. 1998) (applying Rule 21 to an order granting a new
trial).  
	Wilson failed to establish that he was arrested or formally detained in Cause Nos.
17,252 and 17,253 for any period of time for which he has not been granted credit.  Compare
In re Daisy, 156 S.W.3d 922, 924 (Tex. App.-Dallas 2005, orig. proceeding) (relator was
entitled to a nunc pro tunc order where the record showed relator was confined on the case
for the time period at issue). 
	The relator has not demonstrated a clear and indisputable right to the relief sought in
the petition.  Accordingly, the petition for writ of mandamus is denied.
	WRIT DENIED. 
								PER CURIAM
Opinion Delivered November 2, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.